Citation Nr: 1425439	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  04-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for organic brain syndrome, to include as secondary to service-connected malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He served in the Republic of Vietnam between May 1969 and April 1970 and was awarded the Combat Infantryman Badge and Air Medal. 

This case comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen previously denied claims for service connection for PTSD and organic brain syndrome secondary to service-connected malaria.  Subsequently, jurisdiction of the case was transferred to the RO in San Juan, Puerto Rico. 

In December 2007, the Board remanded the claims for additional development.  In an August 2010 decision, the Board reopened the claim for service connection for a psychiatric disability and remanded it for additional development.  The Board also remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for organic brain syndrome.  In a July 2012 decision, the Board reopened the claim for service connection for organic brain syndrome and remanded it, and the claim for service connection for a psychiatric disability, for additional development.  In May 2013, the Board remanded the claims for compliance with the prior remand.


REMAND

Regrettably, the Board finds that another remand is needed prior to a final disposition of the case.

In the May 2013 remand, the Board requested that the AOJ schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder and any organic brain syndrome.  The examiner was specifically asked to attempt to reconcile the diagnoses and opinions with the other evidence of record, to include the prior diagnoses and the Veteran's statements and the accounts of the Veteran's father and brothers regarding a continuity of symptomatology of psychiatric problems since service.  

The Veteran was provided a VA examination in June 2013.  The examiner provided a diagnosis of anxiety disorder not otherwise specified and an Axis II diagnosis of antisocial personality disorder.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD and there were no indications of an organic brain syndrome or a cognitive disorder during the examination.  The examiner opined that the claimed condition was not incurred in or caused by service.  

Based upon those findings and opinions, the RO continued to deny the claims in a July 2013 supplemental statement of the case.

While the examiner diagnosed the Veteran with an anxiety disorder and opined that the claimed condition was not incurred in or caused by service, the rationale only discussed PTSD and antisocial personality disorder.  Thus, it is unclear whether the opinion was specific to the anxiety disorder or the PTSD and personality disorder.  Also, while the examiner found that the Veteran did not meet the diagnostic criteria for PTSD or have an organic brain syndrome, the examiner did not reconcile those findings with the other evidence of record, to include the prior diagnoses of PTSD and cognitive disorders related to cerebral malaria and the lay statements from the Veteran and his family.  The Board notes that the examiner cited to some pertinent evidence.  However, the examiner did not discuss the significance of the evidence in relation to the current findings and opinions.  Thus, the examiner should be asked for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2013, the Veteran submitted an addendum to a February 2009 private evaluation report in which the physician had previously diagnosed the Veteran with PTSD and indicated that the Veteran had cerebral malaria.  In the addendum, the physician noted reviewing the July 2013 supplemental statement of the case and insisted that the Veteran had PTSD due to combat stressors and again indicated that the Veteran had cerebral malaria, noting the prior diagnoses of cognitive disorders related to cerebral malaria.  The VA examiner should address that addendum on remand.

Prior to requesting the addendum, the RO should obtain any outstanding medical records.  The record contains VA treatment notes through May 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since May 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the June 2013 VA examination for an addendum.  The examiner should review the claims file and note that review in the report.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

(a) State whether it is at least as likely as not (50 percent or greater probability) that anxiety disorder, diagnosed during the June 2013 VA examination, was caused by service, to include service in Vietnam.  The examiner should address the Veteran's statements and the accounts of the Veteran's father and brothers regarding a continuity of symptomatology of psychiatric problems since service.  

(b) Reconcile the findings of the June 2013 VA examination report that the Veteran does not have PTSD or organic brain syndrome with the other evidence of record, to include the service medical records showing treatment for malaria; VA examinations in July 1991, July 1994, August 1999, May 2002, and July 2009, indicating that the Veteran did not have a psychiatric disability or organic brain syndrome; VA examination in October 2012 indicating that the Veteran had a psychotic disorder not otherwise specified; a private opinion received in February 2009 with an addendum received in August 2013 indicating a diagnosis of PTSD and noting prior diagnoses of cognitive disorders related to cerebral malaria; a private July 2009 hospital record indicating a diagnosis of PTSD; VA and Vet Center records dated from 1989 to the present showing various psychiatric diagnoses, including PTSD, and diagnoses of cognitive disorders related to cerebral malaria; and the Veteran's statements and the accounts of the Veteran's father and brothers regarding a continuity of symptomatology of psychiatric problems since service.

3.  Then readjudicate the claims, with consideration of all evidence added to the record since the July 2013 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

